 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL L. HOBBS and LISA A.                      No. 2:18-cv-02946 KJM AC (PS)
      MILLER-HOBBS,
12
                        Plaintiffs,
13                                                     ORDER AND FINDINGS AND
             v.                                        RECOMMENDATIONS
14
      WELLS FARGO BANK, N.A., et al.,
15
                        Defendants.
16

17

18          Plaintiffs are proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). This action was removed to federal court on November 9,

20   2018. ECF No. 1. Pending before this court are motions to dismiss the case in its entirety by two

21   defendants, Wells Fargo Bank, N.A. and BSI Financial Services. ECF Nos. 4 and 6. The

22   motions are both fully briefed. ECF Nos. 9 and 10 (plaintiffs’ oppositions) and ECF Nos. 14 and

23   15 (defendants’ replies). The motions are currently scheduled to be heard on January 16, 2019.

24   ECF No. 13. Because the undersigned finds this case is barred in its entirety on the grounds of

25   res judicicata, the hearing on defendants’ motions is hereby VACATED, and the undersigned

26   recommends defendants’ motions be GRANTED and that this case be dismissed with prejudice.

27   ////

28   ////
                                                      1
 1                                             I.      Background
 2           Plaintiffs Daniel L. Hobbs and Lisa A. Miller-Hobbs filed the case at bar in state court,
 3   and defendants removed it to this court on November 9, 2018. ECF No. 1. Plaintiffs sue multiple
 4   defendants, including Wells Fargo Bank, N.A., Clear Recon Corp., BSI Financial Services, and
 5   Wilmington Savings Fund Society. ECF No. 1-1 at 8-10. The complaint makes the following
 6   allegations.
 7           On or about January 3, 2005, plaintiffs entered into a consumer credit transaction by
 8   obtaining a mortgage loan for real property located at 2206 Stockman Circle, Folsom, CA 95630.
 9   Id. at 10. On or about February 3, 2016, defendant Wells Fargo Bank unlawfully substituted
10   Clear Recon Corp. as trustee under the Deed of Trust attached to the Subject Property. Id. at 11.
11   On or about February 8, 2016, Clear Recon and defendant BSI Financial Services recorded a
12   Notice of Default under the deed of trust. Id. On July 12, 2016, the same defendants unlawfully
13   recorded a Notice of Trustee’s Sale. Id. at 12.
14           On February 21, 2017, defendant Wells Fargo Bank issued and recorded a Corporate
15   Assignment of Deed of Trust, conveying the beneficial interest under the Deed of Trust to
16   defendant Wilmington Savings Fund Society. Id. at 13. On or about March 12, 2018, defendant
17   Clear Recon Corp unlawfully recoded another Notice of Trustees Sale on the subject property.
18   Plaintiffs contend that all defendants are estopped from “claiming any interest in the Note that is
19   allegedly secured by the Deed of Trust on Plaintiffs’ Home. Id. at 15. Plaintiffs sue for wrongful
20   foreclose, constructive fraud, violations of the California Homeowners Bill of Rights, for “treble
21   damages,” cancellation of written instruments, predatory lending practices, violations of
22   California B&P code § 17200 et. seq., fraud in the concealment, fraud in the inducement, slander
23   of title, quiet title, negligence, and declaratory and injunctive relief. Id. at 5.
24           On July 12, 2017, plaintiffs filed a complaint in the Superior Court of the State of
25   California against the same defendants that are facing suit in this case, and that case was removed
26   to the Eastern District of California. Hobbs v. Wells Fargo Bank, N.A., No. 2:17-cv-01920-KJM-
27   CKD-PS, 2018 WL 288015, *1 (E.D. Cal. Jan. 4, 2018) (hereinafter referred to as “Hobbs I”).
28   The facts presented in the complaint in Hobbs I are identical to the facts presented in the
                                                          2
 1   complaint now before the court. Compare, ECF No. 1-1 at 10-15 with Hobbs I, ECF No. 1 at 13-
 2   17. The causes of action in the two complaints are identical except that the instant action adds
 3   claims for wrongful foreclosure, treble damages, and cancellation of written instruments.
 4   Compare, ECF No. 1-1 at 5 with Hobbs I, ECF No. 1 at 8. The property at issue is the same in
 5   both cases. Compare, ECF No. 1-1 at 10 with Hobbs I, ECF No. 1 at 13. The complaint in
 6   Hobbs I was dismissed on the merits on June 22, 2018, with judgment entered in favor of
 7   defendants. ECF Nos. 22, 26, 27.
 8                                                 II.      Motions
 9          Defendants move to dismiss plaintiffs’ complaint in its entirety pursuant to Fed. R. Civ. P.
10   12(b)(6) on the grounds the claims are barred by the doctrine of res judicata. ECF No. 6 at 6;
11   ECF No. 4-2 a 1.
                                            III.         Legal Standard
12

13          A motion to dismiss may be predicated on a party’s “failure to state a claim upon which

14   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A motion to dismiss should be granted if a

15   complaint lacks a “cognizable legal theory” or if its factual allegations do not support a

16   cognizable legal theory. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th

17   Cir. 2013). A complaint must contain a “short and plain statement of the claim showing that the

18   pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), though it need not include “detailed factual

19   allegations,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). But “sufficient factual

20   matter” must make the claim at least plausible. Iqbal, 556 U.S. at 678. Conclusory or formulaic

21   recitations of elements do not alone suffice. Id. (citing Twombly, 550 U.S. at 555). In a Rule

22   12(b)(6) analysis, the court must accept well-pleaded factual allegations as true and construe the

23   complaint in plaintiff’s favor. Id.; Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

24      In considering a motion to dismiss, the court must accept as true the allegations of the

25   complaint in question. See Hospital Bldg. Co. v. Trustees of Rex Hosp., 425 U.S. 738, 740

26   (1976). The court must also construe the pleading in the light most favorable to the party

27   opposing the motion and resolve all doubts in the pleader’s favor. See Jenkins v. McKeithen, 395

28   U.S. 411, 421 (1969). In general, the court evaluates the complaint and its attachments, if any, in
                                                             3
 1   ruling on a motion to dismiss. However, the court, as it does here, may rely on matters properly
 2   subject to judicial notice, such as filed court documents. Fed. R. Evid. 201(b) (“[A] judicially
 3   noticed fact must be one not subject to reasonable dispute in that it is ... capable of accurate and
 4   ready determination by resort to sources whose accuracy cannot reasonably be questioned.”); Lee
 5   v. City of Los Angeles, 250 F.3d 668 at 690 (9th Cir. 2001) (court may “take judicial notice of
 6   undisputed matters of public record”).
 7                                             IV.     Analysis
 8          The claims that plaintiffs bring here have already been litigated in Hobbs v. Wells Fargo
 9   Bank, N.A., et al., 2:17–cv–01920-KJM-CKD (E.D.Cal.). That action was dismissed in its
10   entirety, with prejudice. Hobbs 1 at ECF No. 27. The current action is therefore barred by res
11   judicata and must be dismissed.
12          The legal doctrine of res judicata “bars repetitious suits involving the same cause of action
13   once a court of competent jurisdiction has entered a final judgment on the merits.” United States
14   v. Tohono of Odham Nation, 563 U.S. 307, 315 (2011) (internal quotation marks and citations
15   omitted). Res judicata prevents the litigation of claims for, or defenses to, recovery that were
16   previously available to the parties, regardless of whether they were asserted or determined in the
17   prior proceeding. Chicot County Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 378 (1940).
18   “Res judicata is applicable whenever there is (1) an identity of claims, (2) a final judgment on the
19   merits, and (3) privity between parties.” Tahoe–Sierra Preservation Council Inc. v. Tahoe
20   Regional Planning Agency, 322 F.3d 1064, 1077 (9th Cir.2003) (internal quotation marks
21   omitted).
22          Here, the parties are the same. Compare, ECF No. 1-1 at 5 with Hobbs I, ECF No. 1 at 8.
23   The facts of each case are identical. Id. The newly added causes of action for wrongful
24   foreclosure, treble damages, and cancellation of written instrument are based on the same facts,
25   and were available to plaintiffs at the time of the first suit. The claims are otherwise identical.
26   There is privity between the parties: the same parties are litigating over the identical transactions.
27   Where the parties in both actions are identical, they are “quite obviously in privity.” Tahoe-Sierra
28   ////
                                                        4
 1   Pres. Council, Inc., 322 F.3d at 1081. All of the elements are met, and the doctrine of res judicata
 2   requires that this action be dismissed with prejudice.
 3                                             V. Conclusion
 4          Because the motions to dismiss are fully briefed and the res judicata bar is apparent, the
 5   hearing set for January 16, 2018 is hereby VACATED. In light of the foregoing, the undersigned
 6   recommends that defendants’ motions to dismiss (ECF Nos. 4 and 6) be GRANTED and that this
 7   case be dismissed with prejudice because it is barred by the doctrine of res judicata.
 8          These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty one days
10   after being served with these findings and recommendations, parties may file written objections
11   with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a document
12   should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Failure
13   to file objections within the specified time may waive the right to appeal the District Court’s
14   order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153,
15   1156-57 (9th Cir. 1991).
16   DATED: January 7, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
